Citation Nr: 9907376
Decision Date: 04/13/99	Archive Date: 06/24/99

DOCKET NO. 99-03 281               DATE 

ORDER

The following correction is made in a decision issued by the Board
in this case on March 18, 1999:

On line 9, page 8, "Eligibility for payment by the VA of attorney
fees from past due benefits, resulting from the granting of an
increased evaluation to 20 percent for the veteran's service-
connected hemorrhoids disability, is granted" is corrected to read
"Eligibility for payment by the VA of attorney fees totaling no
more than 20 percent of past-due benefits from September 1, 1988 to
September 2, 1998 resulting from the granting of an increased
evaluation to 20 percent for the veteran's service-connected
hemorrhoids disability, is granted."

V.L. Jordan Member 

Board of Veterans' Appeals

Citation Nr: 9907376  
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  99-03 281 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1958 to May 1961. 

In relevant part, in July 1958 service connection for 
hemorrhoids was granted and assigned a noncompensable 
evaluation.  By an informal claim received in November 1989, 
the veteran indicated that he wanted to pursue a claim of 
entitlement to an increased rating for the service-connected 
disability.  In March 1990, the Department of Veterans 
Affairs (VA) regional office (RO) denied the claim of 
entitlement to an increased rating for hemorrhoids.  In April 
1990, the veteran expressed disagreement with the 
determination and in response, a statement of the case was 
issued in June 1990.  It appears that the veteran thereafter 
expressed disagreement.

By a letter received in February 1992, the veteran indicated 
that he wanted to reopen his claim for an increased rating.  
In February 1993, the RO confirmed and continued the denial.  
In disagreement, the veteran perfected an appeal therefrom.  
On appellate review, in August 1995, the Board of Veterans' 
Appeals (Board) denied entitlement to a compensable 
disability rating for hemorrhoids.  

In December 1995, the VA received an October 1995 Fee 
Agreement between the veteran and the appellant.  In the fee 
agreement, the veteran acknowledged that should the claim be 
successful, he agreed to pay the attorney 20 percent of any 
back pay received and authorized the VA to withhold that 
amount from his lump sum back pay.

The veteran appealed the Board's August 1995 decision to the 
Court of Veterans Appeals (Court) and, as the result of a 
Joint Motion for Remand, in May 1997 the Court remanded the 
issue to the Board.  

On appellate review in March 1998, the Board remanded the 
claim to obtain additional development.  After completing the 
Board's requested development and readjudicating the 
veteran's claim, in a September 2, 1998 rating action, the 
assigned noncompensable evaluation was increased to 20 
percent, effective from August 12, 1988.  

The record then shows that by a January 1999 letter, the RO 
told the veteran that the award amount had been processed and 
that the record contained an attorney fee agreement which 
provided for the payment of attorney fees by the VA directly 
from past-due benefits.  The maximum amount of past-due 
benefits resulting from the award had been computed as 
$185,690.00 and 20 percent of that amount was $37,138.00.  
(It should be noted that this award includes payment of 
benefits arising from adjudications of several issues; not 
all the benefits awarded are related to the current matter.)  
The RO told the veteran that the case was being transferred 
to the Board for a determination of eligibility for payment 
of attorney fees from any past-due benefits and that the 
maximum attorney fee payable, $37,138.00, pending a 
determination by the Board had been withheld.  The veteran 
was advised that he and/or his attorney should submit any 
evidence or argument concerning payment of attorney fees from 
past-due benefits directly to the Board within 30 days.  No 
response has been received.


FINDINGS OF FACT

1.  In August 1995, the Board entered a decision which denied 
entitlement to a compensable evaluation for hemorrhoids; the 
notice of disagreement leading to the Board's decision was 
received subsequent to November 18, 1988.  

2.  In October 1995, the veteran entered into an Attorney-
Client Fee Agreement with the appellant; the agreement states 
that the payment of the attorney fees is contingent on an 
award of any back-pay benefits, and is based on the amount of 
retroactive benefits awarded. 

3.  Pursuant to a May 1997 Court Order which vacated the 
Board's decision and remanded the issue for additional 
development, the Board, in March 1998 remanded the issue for 
additional development.  

4.  On September 2, 1998, the RO increased the noncompensable 
evaluation to 20 percent, effective from August 12, 1988.

5.  The fee set forth in the October 1995 fee agreement is 
reasonable, with respect to payment under the agreement based 
upon the grant of an increased rating to 20 percent for 
hemorrhoids.


CONCLUSION OF LAW

The criteria for entitlement to attorney fees from past-due 
benefits are met.  38 U.S.C.A. § 5904 (West 1991); 38 C.F.R. 
§ 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before the VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."

Attorneys-at-law and agents may charge claimants or 
appellants for their services only if (1) a final decision 
has been promulgated by the Board with respect to the issue, 
or issues, involved; as such, fees may not be charged, 
allowed, or paid for services provided before the date of the 
Board's decision; (2) the Notice of Disagreement which 
preceded the Board decision with respect to the issue, or 
issues, involved was received by the agency of original 
jurisdiction on or after November 18, 1988; and (3) the 
attorney-at-law or agent was retained not later than one year 
following the date that the decision by the Board with 
respect to the issue, or issues, involved was promulgated.  
All of the foregoing conditions must have been met.  
38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609.

As shown above, in this case, by an August 1995 decision, the 
Board denied entitlement to a compensable evaluation for the 
veteran's service-connected hemorrhoid disability.  Notice of 
disagreement which preceded that Board decision with respect 
of that issue was received subsequent to November 18, 1988.  
In addition, it is acknowledged that in October 1995, the 
veteran designated the appellant as his representative and 
the veteran and attorney entered into the fee agreement at 
that time.  Accordingly, the criteria of 
38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609 are met.  Id.  

The law and regulations also provide that a valid fee 
agreement is required for eligibility for receipt of attorney 
fees.  In this regard, pertinent law provides that all 
agreements for the payment of fees for services of attorneys-
at-law must be in writing and signed by the veteran and the 
attorney-at-law.  The agreement must include the names of the 
veteran and attorney, the applicable VA file number, and the 
specific terms under which the amount to be paid for the 
services of the attorney-at-law or agent will be determined.  
In addition, a copy of the agreement must be filed with the 
Board within 30 days of its execution.  
38 C.F.R. § 20.609(g).

The October 1995 fee agreement recorded the veteran's VA file 
number, as well as the name of the veteran and appellant.  It 
also specified the terms under which the amount to be paid 
would be determined.  Within the same month, by an October 
1995 letter, the appellant apprised the VA of the 
designation.  The fee agreement documents were filed with the 
Court in December 1995.  Considering the foregoing, it is 
concluded that the attorney substantially complied with the 
governing regulation in this respect, particularly in light 
of the attorney's immediate filing of notice with the VA in 
October 1995.  As such, the underlying goal of the regulation 
to expeditiously notify the Board of his representation was 
effectively accomplished.

Concerning the issue of whether the appellant may receive 
payment directly by the VA from past-due benefits, the law 
and regulation provide that subject to the above-discussed 
applicable criteria, the veteran and an attorney-at-law may 
enter into a fee agreement providing that payment for the 
services of the attorney-at-law will be made directly to the 
attorney-at-law by the VA out of any past-due benefits 
awarded as a result of a successful appeal to the Board or an 
appellate court or as a result of a reopened claim before the 
VA following a prior denial of such benefits by the Board or 
an appellate court only if the following criteria are met: 
(1) the total fee payable (excluding expenses) does not 
exceed 20 percent of the total amount of the past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant, i. e., if all or any part of the 
relief sought is granted; and (3) the award of past-due 
benefits results in a cash payment to a claimant or an 
appellant from which the fee may be deducted.  38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h).

It is noted that "past-due benefits" means a nonrecurring 
payment resulting from a benefit, or benefits, granted on 
appeal or awarded on the basis of a claim reopened after a 
denial by the Board or the lump sum payment which represents 
the total amount of recurring cash payments which accrued 
between the effective date of the award, as determined by 
applicable laws and regulations, and the date of the grant of 
the benefit by the agency of original jurisdiction, the 
Board, or an appellate court.  Id.

The criteria proscribed in 38 U.S.C.A. § 5904(d); 38 C.F.R. 
§ 20.609(h) are met.  First, the total fee payable does not 
exceed 20 percent of the total amount of past-due benefits 
awarded.  The October 1995 fee agreement between the veteran 
and attorney specifically states that the fee for 
representation is contingent upon the award of back-pay 
benefits by the VA and it further provides that if an award 
is made, the fee will equal 20 percent of the total 
retroactive benefits payable to the veteran.  It is noted 
that fees which total no more than 20 percent of any past-due 
benefits awarded will be presumed to be reasonable; hence, 
the requirements of 38 C.F.R. § 20.609(e) are also met.  See 
38 C.F.R. § 20.609(f).

Second, the amount of the fee is contingent on whether or not 
the claim is resolved in a manner favorable to the claimant 
or appellant, that is if all or any part of the relief sought 
is granted.  As noted above, in September 1998, the RO 
granted entitlement to an increased evaluation to 20 percent 
for the veteran's service-connected hemorrhoid disability.  
It is also noted that the language of the attorney fee 
agreement clearly makes the payment of the fee dependent on 
favorable action taken in the veteran's case and as 
previously noted, the claimed benefits were granted.

Third, in view of the foregoing and in conjunction with the 
January 1999 letter which expressly states that the amount of 
past-due benefits resulted in a lump sum in the amount of 
$185,690.00 and from that the maximum amount for attorney 
fees payable, 20 percent ($37,138.00), had been withheld, the 
record clearly shows that the award of past-due benefits has 
resulted in a cash payment to the veteran from which the 
attorney fee may be deducted.

It is also noted that 38 C.F.R. § 20.609(h)(4) provides that 
the attorney-at-law must notify the agency of original 
jurisdiction within 30 days of the date of execution of the 
agreement of the existence of a fee agreement providing for 
the direct payment of fees out of any benefits subsequently 
determined to be past due and provide that agency with a copy 
of the fee agreement.  Id.  In this case, because of the 
appellant's October 1995 letter which informs the RO of his 
representation, the Board finds that the appellant 
substantially complied with the foregoing.  

Based on the evidence of record, the requisite criteria for 
payment of fees by the VA directly to the attorney-at-law 
from past-due benefits have been met.  The total amount 
payable does not exceed 20 percent.  The RO has retained 
$37,138.00 of the veteran's total past due benefits pending a 
determination by the Board for eligibility for payment of 
attorney fees from those past-due benefits.  It is now 
incumbent upon the RO to compute what amount would be payable 
to the attorney  38 U.S.C.A. § 5904(d) and 
38 C.F.R. § 20.609(h).


ORDER

Eligibility for payment by the VA of attorney fees from past 
due benefits, resulting from the granting of an increased 
evaluation to 20 percent for the veteran's service-connected 
hemorrhoids disability, is granted.



           
     V. L. Jordan
     Member, Board of Veterans' Appeals

